DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Rhu on 06/10/2021.
In the claims, the claims below replace all the previous versions of the claims:
1. 	(Currently Amended) A photo-acoustic gas sensor comprising a detector component, the detector component including: a package that defines a reference volume housing a reference gas; a light inlet window; a pressure sensing element to measure an amount of pressure in the reference volume, wherein the amount of pressure in the reference volume is dependent on absorption of a wavelength of light by the reference gas in the reference volume, wherein a sensitivity of the pressure sensing element, when measuring the amount of pressure in the reference volume, depends on a length of a reference path associated with the reference volume, and wherein the length of the reference path is defined by a length from the light inlet window to an interior surface, of the reference volume, that is directly opposed to the light inlet window; and a reference path structure that causes the length of the reference path to be less than or equal to 0.5 millimeters, wherein the photo-acoustic gas sensor is configured to have a direct path between an emitter component and the light inlet window for the light to propagate.

through the light inlet window from being
12. 	(Currently Amended) A gas sensor, comprising: an emitter component including an emitter to emit light at a particular wavelength; and a detector component including: a light inlet window, a pressure sensing element to measure an amount of pressure in a reference volume of the detector component, wherein the reference volume houses a reference gas, wherein the amount of pressure in the reference volume is defined by absorption of the light by the reference gas, and -4-PATENTwherein a sensitivity of the pressure sensing element depends on a length of a reference path associated with the reference volume, wherein the length of the reference path is defined by a length from the light inlet window to an interior surface, of the reference volume, that is directly opposed to the light inlet window; and a reference path structure that results in the length of the reference path being less than or equal to 0.5 millimeters, wherein the photo-acoustic gas sensor is configured to have a direct path between an emitter component and the light inlet window for the light to propagate.
16. 	(Currently Amended) The gas sensor of claim 15, wherein the lid structure prevents light that is transmitted [[by]]through the light inlet window from being incident on the pressure sensing element.  
19. (Currently Amended) A detector component of a gas sensor, the detector component including: a package that defines a reference volume, wherein a reference gas is present in the reference volume; a light inlet window, a pressure sensing element to measure an amount of pressure in the reference volume, wherein the amount of pressure in the reference volume depends on absorption of a wavelength of light by the reference gas in the reference volume; and a reference path structure that causes a reference path, associated with the reference volume, to have a length that is less than or equal to 0.5 millimeters, -6-PATENTwherein the length of the reference path is defined by a length from the light inlet window to an interior surface, of the light inlet window for the light to propagate.  
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either the same or in combination, do not teach or fairly suggest the particulars of a photo-acoustic gas sensor comprising an emitter and a detector component, comprising a length of a reference path defined by a length from a light inlet window to an interior surface, of the reference volume, that is directly opposed to the light inlet window, a reference path structure that causes the length of the reference path to be less than or equal to 0.5 millimeters, and a direct path between the emitter and the detector component for light to travel from the emitter through the light inlet window to the pressure sensing element. Furthermore, the examiner agrees with the applicant’s arguments in the Remarks dated 05/25/2021.
The best prior arts of record: Takei et al. (Pub. No. US 2019/0376889) teaches a gas sensor package comprising a detection gas sealed in a first accommodation recessed portion, a first lid, a microphone element, and a spacing between the lid to a top surface of the substrate opposite the lid in the first accommodation recessed portion is 0.5 to 1mm; but does not teach a direct path between the emitter and the detector component for light to travel from the emitter through the light inlet window to the pressure sensing element.
Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the 
Hence, the best prior art of record fails to teach the invention as set forth in claims 1-20, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  In addition, see applicant’s reasoning in amendment/response filed 05/25/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Tran M. Tran/Examiner, Art Unit 2855